THE COURT.
Petitioner seeks a writ of habeas corpus, alleging generally the same facts related in People v. Jimmie Sweeden, Jr., Crim No. 937, ante, p. 891 [254 P.2d 899], this day decided. He here cites the same authorities and advances the same reasons there advanced as grounds for his release under this writ. He expresses the claim that the trial court acted arbitrarily in revoking his probation order.
The contentions here made are sufficiently discussed and fully answered in that case. In addition, In re Davis, 37 Cal.2d 872 [236 P.2d 579], holds that the validity of such an order, when reviewed by habeas corpus, should first be sought from the revoking court.
*914I